--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.50


THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO SHOPPING CENTER LEASE (“Third Amendment”) is made and
entered into effective as of the 29th day of November, 2011, by and between 431
FAIRWAY ASSOCIATES, LLC (“Landlord”) and CHINA DIRECT INDUSTRIES, INC.
(“Tenant”).
 
WITNESSETH


A.           Landlord and Tenant entered into a Lease dated August 21, 2007,
modified by (i) Amendment to Lease dated February 25, 2008; (ii) Approval and
Consent to Assignment of Lease Agreement dated September 1, 2008; and (ii)
Second Amendment to Lease dated August 27, 2009 (collectively, the “Lease”), for
premises located at 431 Fairway Drive, Suite 200; Deerfield Beach (Broward
County), Florida  33441, containing six thousand five hundred sixty-one (6,561)
square feet (the “Original Demised Premises”), and as more particularly
described in the Lease.


B.           Tenant has requested and Landlord has agreed to expand the Original
Demised Premises by six thousand thirty-nine (6,039) square feet, subject to the
terms and conditions hereinafter set forth, giving Tenant a total square footage
of twelve thousand six hundred (12,600) square feet.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby mutually agree as
follows:


1.           The Lease is hereby amended and modified by adding thereto all of
the covenants and agreements contained herein.


2.           Any conflict between any term or provision contained in this Third
Amendment with any term or provision contained in the Lease shall be resolved in
favor of this Third Amendment.


3.           All capitalized terms used herein that are defined or used in the
Lease shall have the same meaning for purposes herein as defined and/or used in
the Lease.


4.           Notwithstanding the provisions of Section 3.3 of the Lease,
Landlord and Tenant hereby agree that Tenant’s Proportionate Share of Operating
Expenses consisting of “Controllable Operating Expenses” (as defined in the
Lease) shall not increase from one (1) calendar year to the next by more than
five percent (5%) per calendar year during the initial Term of this Lease, using
the actual Operating Expenses for the Year 2012 as the Base Year amount.


5.           Notwithstanding the provisions of Section 12.1 of the Lease,
Landlord will permit Tenant to sublease a part of the Demised Premises to one or
more of its clients for use as corporate offices (a “Client Sublease”), without
Landlord’s prior written approval provided such Client Sublease is with a person
or entity that is represented by Tenant or one of its subsidiaries in the
performance of corporate service or other type services provided by Tenant as
part of its business. Tenant shall provide Landlord with a copy of the Client
Sublease.  In addition, Landlord will permit Tenant to sublease up to 20% of the
Demised Premises (a “Sublease”), with Landlord’s prior written approval, subject
to the following conditions:



 
- 1 -

--------------------------------------------------------------------------------

 

(a)           Landlord is provided with a copy of such sublease; and


(b)           Tenant shall pay Landlord, as Additional Rent, an amount equal to
fifty percent (50%) of any "Sublease Profit" (hereinafter defined).


For purposes of this Section 5(b), the term "Sublease Profit" shall mean in any
Year of the Term of this Lease any rents, additional charges or other
consideration payable under the Sublease to Tenant by the subtenant which are in
excess of the rent and additional rent accruing during such year in respect to
the space included in the Sublease (at the rate per square foot payable by
Tenant hereunder in the case of a sublease of less than the entire Premises)
pursuant to the terms hereof; provided, however, that Tenant shall be entitled
to deduct from such "Sublease Profit" the reasonable out-of-pocket costs
incurred by Tenant (including, without limitation, reasonable brokerage fees,
rent concessions, tenant improvement costs and attorneys’ fees) in bringing
about such sublease.  The sums payable under this paragraph shall be paid to
Landlord within thirty (30) days after the same has been paid by the subtenant
to Tenant.


6.           Section 23.1 shall be deleted in its entirety and the following
placed in its stead:


“Section 23.1                                Notices.  Any notice to be given
under this Lease may be given either by a party itself or by its attorney or
agent and shall be in writing and delivered by hand, by nationally recognized
overnight air courier service (such as Federal Express), or by the United States
Postal Service, registered or certified mail, return receipt requested, or
electronic transmission, in each case addressed to the respective party at the
party’s notice address below.  A notice shall be deemed effective upon receipt
or the date sent if it is returned to the addressor because it is refused,
unclaimed, or the addressee has moved.


AS TO
LANDLORD:                                                                431
Fairway Associates, LLC
431 Fairway Drive, Suite 300
Deerfield Beach, FL  33441
Attn:           Beatrice T. Williams,
Director, Contract & Lease
Administration
Phone: (954) 354-8282
Facsimile: (954) 354-8283
E-mail: bwilliams@konoversouth.com


WITH A COPY
TO:                                                                431 Fairway
Associates, LLC
431 Fairway Drive, Suite 300
Deerfield Beach, FL  33441
Attn:  David Coppa, CEO
Phone: (954) 354-8282
Facsimile: (954) 354-8283
E-mail:  dcoppa@konoversouth.com


AS TO TENANT
:                                                                China Direct
Industries, Inc.
431 Fairway Drive, Suite 200
Deerfield Beach, FL  33441
Attn:           James Wang, CEO


WITH A COPY
TO:                                                                generalcounsel@cdii.net



 
- 2 -

--------------------------------------------------------------------------------

 

7.           On the date of “Substantial Completion”  of Landlord’s Work
(“Effective Date”), the Original Demised Premises shall be expanded to include
the adjacent six thousand thirty-nine (6,039) square feet of floor area located
adjacent to the Original Demised Premises as shown on Exhibit “A” attached
hereto and made a part hereof by reference (“Expansion Premises”). All
references to Demised Premises, Original Demised Premises and Expansion Premises
shall after the Effective Date hereof be collectively referred to as “Demised
Premises”, unless referenced separately in this Third Amendment.  Substantial
Completion is defined as the date a Certificate of Occupancy or its equivalent
for the Expansion Premises is issued by the appropriate governmental agency.


8.           Landlord shall be responsible for all construction costs,
architectural, engineering and permitting fees for the Expansion Premises as set
forth in the Plans and Specifications for construction of improvements to the
Expansion Premises prepared by Architectural Alliance, Release Date October 14,
2011, under Project No. 1141B (the “Plans and Specifications”) and as further
set forth in the Sikon Construction Company, LLC construction budget dated
November 10, 2011 (the “Construction Budget”) and project proposal costs,
attached hereto as Exhibit “C”. The work set forth in the Plans and
Specifications and the Construction Budget are hereinafter referred to as the
?癓andlord’s Work”. If Tenant requires any changes to any decorative lighting,
carpet, tile or other floor coverings or painting included in the Landlord’s
Work (a “Change Order”), Landlord shall, within five (5) Business Days, review
and approve the Change Order (and provide a revised Construction Budget), or, in
Landlord’s reasonable discretion,  disapprove the Change Order (and give Tenant
its reasons for disapproval).  Landlord’s consent to a Change Order shall not be
unreasonably withheld. Any Landlord approved Change Order that results in
construction costs greater than the amounts set forth in the Construction Budget
shall be paid by Tenant with its next ensuing rental payment.  Any Landlord
approved Change Order that results in construction costs less than the amounts
set forth in the Construction Budget shall be given to Tenant in the form of a
Construction Allowance and shall be paid to Tenant within thirty (30) days of
Substantial Completion and receipt by Landlord of final lien waivers from
Tenant.  If Landlord approves a Change Order, then the time for completion of
the Landlord’s Work shall be extended by the amount of time Landlord reasonably
determines as set forth in the approved Change Order.  During the performance of
Landlord’s Work and following final completion of that work, Landlord shall
provide Tenant with a statement of actual costs of Landlord’s Work, including
the additional cost or savings as a result of any Landlord approved Change
Orders. All amounts payable by Tenant to Landlord under this paragraph 8 shall
be paid within ten (10) days of Substantial Completion.


Notwithstanding anything to the contrary provided for in the Construction
Budget, the following items related to the Landlord’s Work will be a cost of
Landlord:  (i) Performance Bond and Builders Risk Insurance; (ii) permit fees
and permit expediting, impact fees, maintenance bonds, Florida Department of
Transportation, County engineering fees for road, water or sewer, utility fees,
water meter fees, electrical meter fees, sewer connection fees, and electrical
fees required by any private, local, state, or federal authorities having
jurisdiction; (iii) measures to achieve code compliance for existing
construction or services, unless cause by the Tenant without Landlord’s
knowledge.


Tenant shall be responsible for temporary water and power for the construction
to be available from existing distribution.


9.           Landlord will provide Tenant an interior improvement allowance in
the amount of Fifty-Two Dollars ($52.00) per square foot, or Three Hundred
Fourteen Thousand Twenty-Eight Dollars ($314,028.00) (“Tenant Improvement
Allowance”), which will be used to pay for the Landlord’s Work defined
above.  Should the build out exceed the Tenant Improvement Allowance
as  provided for in Section 8 hereinabove, Landlord shall pay such excess costs.

 
- 3 -

--------------------------------------------------------------------------------

 



10.           Tenant hereby exercises its Extension Option set forth in Section
4 of the First Amendment and Landlord and Tenant acknowledge that
notwithstanding the provisions of said Section 4, the Expiration Date of the
Lease, including the Demised Premises, shall be the date which is seven (7) full
years following the Rent Commencement Date.  When the Rent Commencement Date has
been determined, Landlord and Tenant shall execute the Commencement Notice
attached hereto as Exhibit “B”; provided, however, that the failure to execute
the Commencement Notice by either party shall not affect the rights and/or
obligations of the parties hereunder or the establishment of the Rent
Commencement Date or the expiration date of the Lease Term.  Tenant acknowledges
that it is required to accept delivery of the Premises on the Delivery Date.  If
Tenant fails or refuses to accept delivery of the Premises on the Delivery Date,
such failure or refusal shall not relieve Tenant of any of its obligations
hereunder and the Delivery Date shall be deemed to be the date Landlord
attempted to give tenant possession of the Premises.  No failure of Tenant to
accept delivery shall be construed as giving rise to a termination right by
Tenant


11.           Additionally, upon execution of this Amendment, Landlord shall
credit Tenant the following amounts due from Tenant to Landlord at July 31,
2011, in the amount of Twenty-four Thousand Three Hundred Ninety-Five and 88/100
Dollars ($24,395.88) and Rent for the month of August, 2011, in the amount of
Twenty-Two Thousand Six Hundred Twenty-Four and 30/100 Dollars ($22,624.30), for
a total credit of Forty-Seven Thousand Twenty and 18/100 Dollars ($47,020.18),
to be applied against the Fifty Thousand Dollar ($50,000) Interior Improvement
Allowance set forth in Section 4 of the First Amendment to Lease.  Landlord
shall apply a credit in the amount of Two Thousand Nine Hundred Seventy-Nine and
82/100 Dollars ($2,979.82) against rent due from Tenant for September, 2011.


12.           Tenant shall continue to pay Base Rent on the Original Demised
Premises pursuant to the terms of the Lease, until the Rent Commencement Date
(hereinafter defined).  On the date which is the thirtieth (30th) day following
the date of Substantial Completion of the Expansion Premises (“Rent Commencement
Date”), Base Rent for the Original Demised Premises and the Expansion Premises
shall be at the rate of Sixteen Dollars ($16.00) per rentable square foot hereof
and shall increase at the rate of three percent (3%) on the anniversary of the
Rent Commencement Date of the third (3rd) Lease Year and each year thereafter.


13.           Commencing on the Rent Commencement Date, Tenant shall be entitled
to an additional five (5) parking spaces in the enclosed garage for a total of
twelve (12) parking spaces as shown on the Parking Plan attached hereto as
Exhibit A and made a part hereof by reference.


14.           On the Effective Date hereof, Tenant’s estimated obligation for
Operating Expenses for the Demised Premises shall be as follows:


Taxes:                      Four and 58/100 Dollars ($4.58) per rentable square
foot
CAM:                      Six and 26/100 Dollars ($6.26) per rentable square
foot;
Insurance:                      One and 55/100 Dollars ($1.55) per rentable
foot.

 
- 4 -

--------------------------------------------------------------------------------

 



15.           Commencing on the Rent Commencement Date, Tenant’s Proportionate
Share of Operating Expenses for the second (2nd) floor shall be increased to one
hundred percent (100%) as Tenant will be occupying the entire second (2nd)
floor.  Landlord shall, as a part of Landlord’s Work, separately meter all
electrical service to the second (2nd) floor.  Any remaining electrical or other
utilities including, but not limited to, parking lot and parking garage lights,
First Floor lobby (including elevator) and other utilities not separately
metered (domestic and irrigation water, for example), shall be added to Tenant’s
Common Area Maintenance Charge and Tenant shall be invoiced its Proportionate
Share thereof.  In no event, however, shall Common Area Maintenance Charges
including electrical service for use by the occupants of the third (3rd) floor
of the building in which the Demised Premises are located; however, Tenant shall
be required to pay its Pro Rata Share of all Common Area Maintenance
Charges.  Notwithstanding the foregoing, Tenant shall be responsible for payment
of all second (2nd) floor electrical commencing on the date of execution of this
Amendment.


16.           Landlord agrees to use commercially reasonable efforts to secure a
variance (the “Variance”) from the City of Deerfield Beach and/or Broward
County, as applicable, for a larger monument sign on which Tenant shall be
displayed in a prominent position.  Landlord shall submit the application for
the Variance within ten (10) business days from the date of this
Amendment.  Landlord shall pay all costs associated with constructing a new sign
or altering the existing sign, as may be approved by the City of Deerfield Beach
and/or Broward County.  Nothing set forth in this Section 17 shall give rise to
a Tenant right of termination should Landlord be unsuccessful in securing the
Variance.


17.           Except as expressly amended or modified herein, all terms,
covenants and conditions of the Lease, Third Amendment and all exhibits thereto
shall remain unchanged and in full force and effect; and the Lease as herein
amended and modified is hereby ratified and confirmed.


18.           This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective guarantors, successors,
assigns, heirs and legal representatives.


19.           Each party executing this Lease represents its authority to
execute this Lease without the consent, joinder or approval of any other person
or entity, including without limitation, partners, directors, members,
shareholders, trustees or mortgagees.



 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.


Signed, Sealed and Delivered
In the Presence of:
LANDLORD:
/s/ Beatrice
Williams                                                                
(witness)
/s/ Helene
Gregory                                                                
(witness)
431 FAIRWAY ASSOCIATES, LLC
By:    /s/ Blair F. Hyatt
Blair F. Hyatt
Executive Vice President
     
TENANT:
CHINA DIRECT INDUSTRIES, INC.
/s/ Andrew
Goldrich                                                                
(witness)
/s/ Katie Zhao                                                                
(witness)
By: /s/ Yuejian Wang
Name: Yuejian Wang
Its:       Chief Executive Officer
Date:    November 29, 2011




 
- 6 -

--------------------------------------------------------------------------------

 

EXHIBIT A


PARKING PLAN







 
- 7 -

--------------------------------------------------------------------------------

 

EXHIBIT B
RENT COMMENCEMENT NOTICE




Landlord and Tenant acknowledge and confirm the following:


1.           Effective
Date:                                                                           __________________________


2.           Rent Commencement
Date:                                                                           __________________________


2.           Lease Expiration
Date:                                                                           __________________________


3.           Floor
Area:                                                                __________________________


4.           Fixed Rent:


5.           Option(s):                                                                ____________________________


6.           Option(s) Rent:
 
 






LANDLORD:
_______________________________




By:           __________________________
Name:           _____________________
Its:           _____________________
Date:           _____________________







TENANT:
________________________________


By:           __________________________
Name:           _____________________
Its:           _____________________
Date:           _____________________




 
 



 
- 8 -

--------------------------------------------------------------------------------

 
